                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS



MICHAEL WAYNE THEDFORD,

                                 Plaintiff,

             v.                                          CASE NO. 18-3278-SAC

RICE COUNTY DISTRICT COURT,

                                 Defendant.

                        NOTICE AND ORDER TO SHOW CAUSE

     This matter is before the Court on a civil rights action filed

under 42 U.S.C. § 1983 by a prisoner held in the Rice County Jail.

Plaintiff proceeds pro se and seeks leave to proceed in forma

pauperis1.

                                    Background

      The complaint states that plaintiff was convicted of two counts

of theft in the District Court of Rice County in Case No. 05 CR 137.2

He claims he is wrongfully held, and he appears to claim that he was

convicted improperly of two counts after the second count was
dismissed.        Although the form pleading does not request specific

relief, the Court liberally construes the pro se pleading to seek

relief from his confinement and conviction.

                                    Discussion

      Because plaintiff proceeds pro se, the Court must liberally

construe his complaint without assuming a role as his advocate.

Gallagher v. Shelton, 587 F.3d 1063, 1067 (10th Cir. 2009).

1 By a Notice of Deficiency entered on November 14, 2018, the Clerk of the Court
advised plaintiff that he must provide a financial statement in support of his motion
to proceed in forma pauperis within thirty (30) days.
2 Material attached to the complaint shows that plaintiff was appointed counsel in

October 2018 to handle his appeal (Doc. #1-1, p. 1).
     Because plaintiff is a prisoner, the Court has conducted a

preliminary screening of this matter, see 28 U.S.C. § 1915A, and must

dismiss any claim that is frivolous, malicious, fails to state a claim

upon which relief may be granted. Id., § 1915A(b).

     First, because it appears that state court proceedings are

continuing in plaintiff’s criminal case, the Court should abstain from

exercising jurisdiction under Younger v. Harris, 401 U.S. 37 (1971).

Under Younger, a federal court must abstain from exercising

jurisdiction over federal claims when (1) a state court criminal,

civil, or administrative proceeding is ongoing; (2) the state court

provides an adequate forum to consider the claims presented in the

federal action; and (3) the state proceedings involve important state

interests. Wietzel v. Div. of Occupational & Prof’l Licensing, 240

F.3d 871, 875 (10th Cir. 2001); Middlesex County Ethics Comm. v. Garden

State Bar Ass’n, 457 U.S. 423, 432 (1982). The Younger doctrine arises

from “notions of comity and federalism, which require that federal

courts respect state functions and the independent operation of state

legal systems.” Phelps v. Hamilton, 122 F.3d 885, 889 (10th Cir. 1997).
     Here, it appears that plaintiff has counsel and is pursuing a

state criminal appeal, and this satisfies the first condition under

Younger. Next, the Kansas courts provide plaintiff with a forum to

present claims concerning the legality of his conviction. See Capps

v. Sullivan, 13 F.3d 350 354 n.2 (10th Cir. 1993)(“[F]ederal courts

should abstain from the exercise of … jurisdiction if the issues raised

… may be resolved either by trial on the merits in state court or by

other (available) state procedures.”)(quotation omitted). Third, the
State of Kansas has an important interest in the enforcement of its

criminal law. In re Troff, 488 F.3d 1237, 1240 (10th Cir. 2007)(“[S]tate
control over criminal justice [is] is a lynchpin in the unique balance

of interests” described as “Our Federalism”)(citing Younger, 401 U.S.

at 44). Because the three Younger criteria are satisfied, the Court

concludes this matter is subject to dismissal without prejudice.

     Next, to the extent plaintiff seeks relief from a state court

conviction, his remedy lies in a federal habeas corpus action. See

Preiser v. Rodriguez, 411 U.S. 475, 499 (1973)(“when a state prisoner

is challenge the very fact or duration of his physical imprisonment,

and the relief he seeks is a determination that he is entitled to

immediate release or a speedier release from that imprisonment, his

sole federal remedy is a writ of habeas corpus”); Boutwell v. Keating,

399 F.3d 1203, 1209 (10th Cir. 2005)(“Habeas corpus is the only avenue

for a challenge to the fact or duration of confinement, at least when

the remedy requested would result in the prisoner’s immediate or

speedier release.”).

     Before bringing a federal habeas corpus action, a prisoner must

exhaust available state court remedies. See 28 U.S.C. §2254

(b)(1)(A)(stating that “[a]n application for a writ of habeas corpus
on behalf of a person in custody pursuant to the judgment of a State

court shall not be granted unless it appears that … the applicant has

exhausted the remedies available in the courts of the State”). At this

point, plaintiff has not completed his appeal, and therefore this

matter, if construed as a petition for habeas corpus, would be subject

to dismissal as premature.

                        Order to Show Cause

     For the reasons set forth, the Court will direct plaintiff to
show cause why this matter should not be dismissed without prejudice.

Plaintiff must file a written response on or before December 14, 2018.
The failure to file a timely response will result in the dismissal

of this matter without prejudice and without additional notice.

     IT IS, THEREFORE, BY THE COURT ORDERED plaintiff is granted to

and including December 14, 2018, to show cause why this matter should

not be dismissed without prejudice.

     IT IS SO ORDERED.

     DATED:   This 16th day of November, 2018, at Topeka, Kansas.



                               S/ Sam A. Crow
                               SAM A. CROW
                               U.S. Senior District Judge
